DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection
Claims 1-18 are pending.  Claim 1 is independent.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/20/2019 and 10/05/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements is how to interpret the metes and bounds of claim language to “…that can be retained by the pickled animal hide”. Examiner notes the claimed process requires water and tanning agent in an amount quantified by claim language to “…that can be retained by the pickled animal hide” and the essential element missing is what amount can be retained by an animal hide. For purposes of examination, water and tanning 
Furthermore, claim 1 recites the limitation "a total amount of water" in claim 1,line 4, but there is no mention of water in the contents including pickled hide and tanning agent in lines 2-3 of the claim 1. Finally, the last line of claim 1 recites, “…substantially similar”…or is at atmospheric pressure.”  Not only is this language not grammatically correct, the specification does not provide any guidance as to the scope of ‘substantially similar’.  For purposes of examination, atmospheric pressure is interpreted as the BRI of said claim language.
Also, it is not seen how the aqueous solution of claim 3 further limits claim 1 already having water?  And it is not seen how the chemicals of claim 4 further limits the tanning agent in claim 1.
	Claim 5 recites material limitation to a “…slippery agent…” which is not clear from the specification what is the scope of the liquid slippery agent (Zeteslip ECS) in the specification [0035] and what reagents would encompass the scope of the claim language to slippery agent. For purposes of compact prosecution, any auxillary would encompass the scope of slippery agent. Basis of Examiner’s BRI can be found in from the Leather Auxillaries pdf search notes attached. 
Claim 6 and 12 recites the limitation "de-liming step" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "aqueous solution" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate corrections are required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kerneis et al. (EP 0563139 B1) Google Patents translation attached and referenced in the body of the rejection below.
Kerneis et al. teach a process for tanning hides in a tanning bath containing an aqueous solution of chromium methanesulfonate and a mixture of vegetable and/or synthetic tanning agent.  See claims 5-6 and abstract.  Examiner notes that Applicants specification, in at least [0027] teaches the same chromium sulfonate tanning agent of 
Example 1 teaches basifying with 1% sodium formate then 4% sodium hydrogencarbonate (bicarbonate) every hour for 4 hours.  
Material limitation of claim 2, wherein the hides are sammyed is met by the Kerneis et al. example 2 specifically guiding one of ordinary skill to the hide being wet prior to pickling. 
Regarding the pH limitations of claims 9 and 16-18, Ex. 1 teaches the end of the tanning pH is 3.9 encompassing the claimed ranges.  See page 4, [0034].
Page 3, [0027] guides one of ordinary skill to carrying out the process under atmospheric pressure.  
Kerneis et al. do not teach the claimed language to a container as is required by claim 1.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed process for tanning animal hides in a container as claimed because Kerneis et al. teach tanning pickled hides in an aqueous tanning bath which aqueous tanning bath would be necessarily be held in some sort of container in general.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREETI KUMAR/Examiner, Art Unit 1761